



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tohidy, 2022 ONCA 285

DATE: 20220408

DOCKET: C70243

Trotter, Zarnett and
    Favreau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Davoud Tohidy

Appellant

Davoud Tohidy, acting in person

Andrew Hotke, for the respondent

Heard: in writing

On appeal from the order of Justice
    Charles T. Hackland of the Superior Court of Justice, dated January 21, 2022,
    with reasons reported at 2022 ONSC 509, dismissing an application for
mandamus
and other relief.

REASONS FOR DECISION

[1]

At the request of counsel for the Attorney General for Ontario, the
    respondent in this appeal, the Registrar has referred this appeal to a panel of
    the court for summary dismissal under s. 685(1) of the
Criminal Code
,
    R.S.C., 1985, c. C-46 and r. 17 of the
Criminal Appeal Rules
, S.I./93169.
    It is being heard in writing.

[2]

By way of background, Mr. Tohidy sought to lay an information against
    Premier Doug Ford,
[1]
alleging the commission of various
Criminal Code
offences relating to
    the provincial governments response to the COVID-19 pandemic.

[3]

A justice of the peace refused to receive the information because of a
    lack of reasonable grounds to believe that an offence had been committed.

[4]

Mr. Tohidy sought an order for
mandamus
in the Superior Court
    of Justice. He requested further relief in the form of a declaration that
    mandatory COVID vaccination is a criminal act and a declaration that
    implementation of Vaccine passport in Ontario is a criminal act and must be
    revoked urgently. He also sought an order to stop the mass COVID-19
    vaccinations immediately, as well as costs and punitive damages for $1
    billion.

[5]

The Crown moved before the reviewing judge for a summary dismissal of
    the application based on a lack of merit. The Crowns application was granted
    and Mr. Tohidys motion was summarily dismissed.

[6]

Mr. Tohidy appeals to this court on a number of bases, including that:
    the Crown who appeared before the reviewing judge had a conflict of interest;
    the reviewing judge erred by refusing to appoint independent counsel to take
    over the Crowns duties; the reviewing judge erred by curtailing the length of
    Mr. Tohidys oral submissions; and the reviewing judge erred by failing to
    apply the evidence adduced by Mr. Tohidy to various
Criminal Code
provisions.

[7]

Under s. 685(1) of the
Criminal Code
and r. 17 of the
Criminal
    Appeal Rules
, the Registrar of the Court of Appeal for Ontario may refer
    an appeal to a panel of judges if the appeal purports to raise a question of
    law alone, but does not show a substantial ground of appeal. A panel of the
    court may summarily dismiss the appeal if it is frivolous or vexatious and can
    be determined without being adjourned for a full hearing:
R. v. Amiri
,
    2021 ONCA 902, at paras. 3-5.

[8]

In considering this request, we have the benefit of Mr. Tohidys factum filed
    on the appeal proper, as well as his lengthy response to the Crowns request to
    have his appeal dismissed summarily.

[9]

We agree with the reviewing judges reasons for summarily dismissing Mr. Tohidys
    application as meritless. His appeal from this disposition has no chance of
    success. The appeal is frivolous and vexatious. There is no need for a full
    hearing.

[10]

The appeal is dismissed.

Gary Trotter J.A.

B. Zarnett J.A.

L. Favreau J.A.





[1]
In his materials, Mr. Tohidy stresses that he sought to have Mr. Ford charged
    as an individual only. He provides no explanation for this purported qualification.


